UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6387


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEREMY RANDOLPH MARTIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cr-00086-FL-1)


Submitted: September 21, 2020                                     Decided: October 1, 2020


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy Randolph Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy Randolph Martin appeals the district court’s order denying his motion to

modify the conditions of his supervised release by eliminating two conditions. We have

reviewed the record and find no reversible error. Accordingly, we affirm. See United

States v. McLeod, __ F.3d __, __, No. 18-6423, 2020 WL 5049074, at *6 (4th Cir. Aug.

27, 2020) (holding that motion to modify conditions of supervised release under 18 U.S.C.

§ 3583(e)(2) “is impermissible [if] it rests on the factual and legal premises that existed at

the time of [the defendant’s] sentencing”). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2